Terry Crabtree, Judge, concurring in part; dissenting in part. As the majority recognizes, the type of fraudulent concealment that tolls the statute of limitations must involve some positive act of fraud, something so furtively planned and secretly executed as to keep the plaintiff’s cause of action concealed or perpetrated in such a way that it conceals itself. See Chalmers v. Toyota Motor Sales USA, Inc., 326 Ark. 895, 935 S.W.2d 258 (1996). Appellants have alleged that Swift’s fraudulent concealment took the form of allowing turkeys to sit on the trucks too long, improperly charging for dead-on-arrival turkeys, improperly weighing carcasses and parts, and issuing setdement sheets that reflected these practices. These acts by Swift, however, were not separate, furtively planned devices executed to conceal appellants’ cause of action. They were the basis for the underlying fraud claim. Further, the settlement sheets, even if inaccurate, reflected nothing that appellants could not have discovered by the exercise of reasonable diligence. I therefore dissent from that portion of the majority opinion that holds otherwise. By contrast, the affidavit of Dr. Leonard White raises the possibility that Swift deliberately misstated the tare weights of the growers’ trailers and the likelihood that the growers could not have discovered these misstatements on their own. This is the type of fraudulent concealment that I believe is contemplated by our case law. A genuine issue of material fact therefore remains as to whether the alleged manipulation of tare weights amounts to fraudulent concealment that tolls the statute of limitations and could not have been discovered by the exercise of reasonable diligence. Upon remand, I would limit appellants’ proof on fraudulent concealment to this issue.